Citation Nr: 1510419	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-33 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to payment of educational assistance benefits under Chapter 33, Title 38, United States Code, (Post 9/11 GI Bill) for a vocational flight training program initiated in October 2011.


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 









INTRODUCTION

The Veteran served on active duty from May 2000 to February 2008 and from October 2010 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran's vocational flight training program was an Airline Transport Pilot (ATP) course.

2.  The ATP course at issue began on October 1, 2011, at which time the Veteran did not hold a first-class medical certificate.

3.  The Veteran obtained a first-class medical certificate on May 17, 2012.


CONCLUSION OF LAW

The criteria for payment of educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill), for a vocational flight training program initiated in October 2011 have not been met.  38 U.S.C.A. §§ 3034, 3311 (West 2014); 38 C.F.R. §§ 21.4235, 21.9520 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

As will be explained, the claim lacks legal merit.  Thus, as the law, and not the facts, is dispositive of the claim, the specific duties to notify and assist imposed by VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Analysis

The Veteran contends that he is entitled to reimbursement for the cost of his ATP training program that he began in October 2011.  In various statements to the Board, the Veteran conceded that he did not possess a valid first-class medical certificate at the time he began his ATP training program.  He alleges, however, that the requirements were not made clear to him by VA and that there was miscommunication as to the requirements for obtaining VA educational assistance between VA and his flight school, Northeast Helicopters Flight Services, LLC.  In addition, the Veteran contends that the AOJ should have processed his application in a timely fashion and informed him that education benefits were not available due to the absence of a first-class medical certificate, so that he could have discontinued his training and obtained his first-class medical certificate.

The post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  A veteran may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for a qualifying reason.  See 38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520 (2014). 

Generally, the pursuit of flight training may be approved for an individual entitled to educational assistance benefits if: (1) such training is generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation; (2) the individual possesses a valid private pilot's license and meets the medical requirements necessary for a commercial pilot's license; and (3) the flight school courses meet Federal Aviation Administration (FAA) standards and are approved by the FAA and the State approving agency. 38 U.S.C.A. § 3034(d) (West 2014); 38 C.F.R. § 21.4235 (2014).

For an individual enrolled in an ATP course, there is the heightened requirement that the individual must hold a first-class medical certificate on the first day of training and, if that course began before October 1, 1998, hold that certificate continuously during training.  38 C.F.R. § 21.4235(a)(2) (2014).

The Veteran's October 2011 VA certificate of eligibility indicates that he was eligible for 24 months and 25 days of full-time benefits.  The November 2011 VA certifications of flight training reflect that the Veteran enrolled in an ATP course at Northeast Helicopters Flight Services, LLC., from October 1, 2011 to November 30, 2011.  Throughout this period, the Veteran held a second-class medical certificate. 

In this case, the evidence of record shows that the Veteran did not possess a first-class medical certificate until May 17, 2012.  The evidence reflects, and the Veteran concedes, that prior to starting his ATP program he did not hold a first-class medical certificate.  Although the Veteran obtained a first-class medical certificate in May 2012, such a certificate is not retroactively valid.  Thus, he did not hold a valid first-class certification in October 2011 on the first day he began his ATP flight training program as required by 38 C.F.R. § 21.4235(a)(2) (2014).  

As the Veteran did not hold a first-class medical certificate on the first day of his ATP program, he does not meet the threshold eligibility requirements and is not eligible to receive the requested educational assistance for his ATP training course.  38 U.S.C.A. § 3034(d) (West 2014); 38 C.F.R. § 21.4235 (2014).  

The Board has not overlooked the Veteran's assertion that he was unaware and had no reason to know he needed a first-class medical certificate and his assertion concerning miscommunication between his flight school and VA concerning the requirements for educational assistance for the Veteran's ATP course.  Moreover, the Board finds those assertions credible.  Specifically, in an April 2012 letter, Northeast Helicopters Flight Services Chief Pilot, T. D., noted that the Veteran was the first student to use Post-9/11 GI Bill benefits to complete training and they were unaware of the requirements.  

Although the Board is sympathetic to the Veteran's situation and regrets any miscommunication between the Veteran's flight school and VA, as well the AOJ's delay in discovering that the Veteran lacked a first-class medical certificate, a lack of awareness or misinterpretation of the law would not change the outcome of this appeal as ignorance of the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384 (1947).  Thus, regulations are binding on all who seek to come within their purview, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385.  As entitlement to educational assistance benefits for flight training is prefaced on explicit eligibility requirements, the Board is bound by the applicable law and regulations.  38 U.S.C.A. § 3034(d) (2014); 38 C.F.R. § 21.4235(a)(2) (2014)

As such, there is no provision for benefits based on the Veteran's arguments of equity, fairness, or that he relied, to his determent, on the information provided by his flight school and VA.  See 38 U.S.C.A. §§ 503, 7104 (c) (West 2014); Harvey v. Brown, 6 Vet. App. 416,425 (1994); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the claim must be denied.  


ORDER

Entitlement to payment of educational assistance benefits under Chapter 33, Title 38, United States Code, (Post 9/11 GI Bill) for a vocational flight training program initiated in October 2011 is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


